United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 10, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-10095
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ALEX BALDOMINO,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:00-CR-50-ALL
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The current appeal represents Alex Baldomino’s second

attempt to appeal his guilty-plea conviction for being a felon in

possession of a firearm.    Baldomino’s initial appeal was

dismissed when counsel failed to timely order the transcript and

make necessary financial arrangements.    See United States v.

Baldomino, No. 00-11302 (5th Cir. Dec. 11, 2000) (unpublished).

     Baldomino filed a pro se 28 U.S.C. § 2255 motion requesting

an out-of-time appeal due to ineffective assistance of counsel.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-10095
                                 -2-

The district court determined that Baldomino was entitled to

relief.    Accordingly, the district court reentered the underlying

criminal judgment on the docket, appointed Baldomino’s trial

counsel to represent him on appeal, and instructed counsel

regarding the date that the notice of appeal was due.

     Notwithstanding the district court’s order, counsel did not

file the notice of appeal until more than six months had elapsed.

Accordingly, the notice of appeal is untimely.    See FED. R. APP.

P. 4(b)(1).   A timely notice of appeal is a prerequisite to the

exercise of jurisdiction by this court.    United States v.

Merrifield, 764 F.2d 436, 437 (5th Cir. 1985).   Because

Baldomino’s notice of appeal is untimely, the appeal is

DISMISSED FOR LACK OF JURISDICTION.

     By failing to file a timely notice of appeal on Baldomino’s

behalf, Guinn has failed to satisfy his duties as appointed

counsel.   Accordingly, IT IS ORDERED that no payment be given to

Guinn for the time he spent working on this appeal.